Order filed February 8, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00472-CV
                                 ____________

                          CURTIS TYLER, Appellant

                                         V.

                 TORCSILL FOUNDATIONS LLC, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-07582


                                     ORDER

      The reporter’s record in this case was due January 31, 2022. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Amanda King, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Poissant, and Wilson.